            Case 1:18-po-00303-SAB Document
                       IN THE UNITED STATES 19  Filed 05/05/20
                                             DISTRICT   COURT Page 1 of 3
                                      For The
                          EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                     Case No. 1:18-po-00303-SAB

                  Plaintiff,                  DEFENDANT’S STATUS REPORT
v.                                            ON UNSUPERVISED PROBATION

AMADEU GONCALVES III,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits his status report on

unsupervised probation:

       Convicted of:                 Possession of Controlled Substance
                                     in violation of 36 C.F.R. Section 2.35(b)(2)
       Sentence Date:                May 16, 2019
       Review Hearing Date:          May 7, 2020
       Probation Expires On:         May 15, 2020

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; notify the court and, if represented by Counsel, your
       counsel of any change of address and contact number.

☒      Monetary Fines & Penalties in Total Amount of: $290 which Total Amount is made up of a
       Fine: $ 250 Processing Fee: $30 Special Assessment: $10.

☐      Community Service hours Imposed of: 0

☐      Other Conditions: complete 6 hours of drug education by November 15, 2019
        Case 1:18-po-00303-SAB Document 19 Filed 05/05/20 Page 2 of 3
COMPLIANCE:

☐     Defendant has complied with and completed all conditions of probation described-above.

      Otherwise:

☐     Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
      being placed on probation by this Court.

              If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

☒     To date, Defendant has paid his entire financial penalty, a total of $ 290.00

      ☐ If not paid in full when was last time payment:       Date: Click here to enter a date.
                                                              Amount:
☐     To date, Defendant has performed Click here to enter text. hours of community service.

☐     Compliance with Other Conditions of Probation: Mr. Goncalves is in the process of completing an 8
      hour drug education course.


GOVERNMENT POSITION:
☒     The Government agrees to the above-described compliance.
☐     The Government disagrees with the following area(s) of compliance:


DATED: May 4, 2020                                       /s/ William Taylor
                                                         WILLIAM TAYLOR
                                                         Special Assistant United States Attorney


DEFENDANT’S REQUEST (OPTIONAL):
      In light of the information detailed in this status report, the defendant moves for the following:
      ☒       that the review hearing set for 5/7/2020 at 10:00 a.m.
              ☐       be continued to ___________ at 10:00 a.m.; or
              ☒       be vacated.
      ☐       that Defendant’s appearance for the review hearing be waived.


DATED: May 4, 2020                                       /s/ Matthew Lemke
                                                         MATTHEW LEMKE
                                                         Assistant Federal Defender
                                                         Attorney for Defendant




                                                     2 of 3
              Case 1:18-po-00303-SAB Document 19 Filed 05/05/20 Page 3 of 3
                                        ORDER

         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☐      GRANTED. The Court orders that hearing scheduled for May 7, 2020, be vacated.

         ☒      DENIED.

IT IS SO ORDERED.

Dated:       May 4, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3 of 3
